Citation Nr: 0216114	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, August 1999, and 
December 1999 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.


REMAND

In April 2002, the Board of Veterans' Appeals remanded this 
claim to the Sioux Falls, South Dakota, RO.  The remand 
included instructions to make reasonable attempts to retrieve 
the treatment records of Dr. L.A.W. and Dr. G.S., which, 
according to a notation in the record, were archived. 

In May 2002, a rating specialist at the RO placed the 
following statement in the record:

"BVA also directed VA to obtain copies of the 
treatment records from Dr. Weitzenkamp and Dr. 
Scherr; however, those records relate to 
injuries covered under Workman's Comp claims 
and do not pertain to treatment for hearing 
loss and/or tinnitus, which are the only issues 
under appeal.  Therefore, no attempt will be 
made to obtain additional records from these 
two physicians."

For several reasons, the RO's response to the remand is 
inadequate.

First, without examining the medical reports question, it 
cannot be known whether they contain material that touches on 
the issues in this case, which involve service connection for 
defective hearing and tinnitus.  Thus, the records, if 
available, must be retrieved and examined.

Second, the claims folder includes many indications that 
these records are in fact directly relevant to the claims 
involving defective hearing and tinnitus.  In a statement 
dated in June 1998, for example, Dr. L.A.W. reported that he 
had treated the veteran for several years, during which he 
had observed that the veteran "had hearing loss continuing 
during the above time period with symptoms of constant 
tinnitus."  In September 2001, furthermore, Dr. L.A.W. filled 
out a form on which he reported that the veteran's diagnoses 
included Meniere's Disease, which is defined in Dorland's 
Illustrated Medical Dictionary as "hearing loss, tinnitus, 
and vertigo resulting from nonsuppurative disease of the 
labyrinth."  Thus, the RO's assertion that the records in 
question do not pertain to hearing loss and tinnitus is 
apparently wrong.

Third, in his statement of June 1998, Dr. L.A.W. reported 
that, over a period of approximately seven years, he had 
treated the veteran and his family on "numerous occasions."  
Thus, there is no reason to assume, as the RO asserts, that 
Dr. L.A.W.'s treatment of the veteran was limited to his 
involvement in a Workers' compensation claims.   

Finally, as has been stated repeatedly by the United States 
Court of Appeals for Veterans Claims, the RO simply has no 
authority to refuse to carry out the instructions in a 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case must be remanded for the following 
actions:

1.  The RO must make all reasonable 
efforts to obtain copies of all clinical 
records of the veteran's treatment in the 
possession of, or in the archives of, 
L.A.W., M.D., and G.S., M.D., both of 
Rapid City, South Dakota.  The RO should 
be prepared to ascertain the exact 
location of those records and to procure 
legible copies of all such records.

2.  If, after making reasonable efforts 
to obtain the medical records of Dr. 
L.A.W. and Dr. G.S., the RO is unable to 
obtain the evidence, the RO must notify 
the veteran of the records the RO is 
unable to obtain.  The RO must include in 
the claims folder a description of the 
reasonable efforts made to obtain the 
records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




